Case 3:20-cv-05222-JD Document 10-12 Filed 08/04/20 Page 1 of 3




            EXHIBIT L
About - EU vs DISINFORMATION
                      Case 3:20-cv-05222-JD Document 10-12 Filed 08/04/20 Page 2 of 3




         EUvsDisinfo is the flagship project of the European External Action Service’s East
         StratCom Task Force. It was established in 2015 to better forecast, address, and
         respond to the Russian Federation’s ongoing disinformation campaigns affecting the
         European Union, its Member States, and countries in the shared neighbourhood.

         EUvsDisinfo’s core objective is to increase public awareness and understanding of
         the Kremlin’s disinformation operations, and to help citizens in Europe and beyond
         develop resistance to digital information and media manipulation.



         Using data analysis and media monitoring services in 15 languages, EUvsDisinfo
         identifies, compiles, and exposes disinformation cases originating in pro-Kremlin
         media that are spread across the EU and Eastern Partnership countries. As of 2019,
         our monitoring capabilities also uncover disinformation spread in the Western Balkans
         and the EU’s Southern neighbourhood. These cases (and their disproofs) are
         collected in the EUvsDisinfo database – the only searchable, open-source repository
         of its kind – which currently comprises over 6,500 samples of pro-Kremlin
         disinformation. The database is updated every week, together with a brief trend
         summary. To follow these updates, subscribe to our weekly newsletter, the
         Disinformation Review.

         In addition to the database, we regularly publish articles and analyses about new
         developments in disinformation methods and practice, and collate international
         research that makes innovative contributions to the field. The section on Elections
         provides a series of educational materials about one of the most serious
         disinformation threats facing democratic societies: electoral interference.

         Our team is also heavily involved in public and government outreach. We brief and



1 of 2                                      https://euvsdisinfo.eu/about/
About - EU vs DISINFORMATION
                      Case 3:20-cv-05222-JD Document 10-12 Filed 08/04/20 Page 3 of 3

         train EU institutions, Member State governments, journalists, and civil society
         organisations, and regularly speak at international conferences. Our products are an
         important resource for political leaders, state agencies, researchers, think tanks, and
         journalists around the world.

         Want to stay up-to-date on our work? Follow us on Facebook and Twitter!




2 of 2                                      https://euvsdisinfo.eu/about/
